       CASE 0:19-cv-01417-MJD-ECW Doc. 78 Filed 11/25/20 Page 1 of 22




                          UNITED STATES DISTRICT COURT
                             DISTRICT OF MINNESOTA


 MICHAEL JOHNSON and                                  Case No. 19-cv-1417 (MJD/ECW)
 STRONG LIFE LLC,

                Plaintiffs,
 v.                                                                ORDER

 FRANCHOICE, INC. and
 CHRIS CYNKAR,

                Defendants.



       This matter is before the Court on Plaintiffs’ Motion to Amend Complaint (Dkt.

65) (“Motion”). For the reasons stated below, the Motion is denied.

              I.      FACTUAL AND PROCEDURAL BACKGROUND

A.     General Background

       Plaintiffs initiated this case on May 29, 2019 along with the contemporaneous

filing of several related cases (involving different plaintiffs) against Defendant

FranChoice, Inc. (“FCI”), a franchise broker, and a number of its agents, including

Defendant Chris Cynkar (“Cynkar”), related to their referral of a franchise opportunity to

Plaintiffs involving non-party ILKB, LLC (“ILKB”), the franchisor of

“iLoveKickboxing.com” franchises. (See Dkt. 1.)

       The Complaint contained a claim for common law fraud. (Id. ¶¶ 37-41.)

Defendants filed a Motion for Partial Dismissal of the Complaint on June 28, 2019. (Dkt.
        CASE 0:19-cv-01417-MJD-ECW Doc. 78 Filed 11/25/20 Page 2 of 22



11.) However, Defendants did not move to dismiss the fraud-related claim for a lack of

particularity under Rule 9(b). (See Dkt. 13.)

B.     The Parties’ Joint Discovery Plan and the Court’s Scheduling Orders

       On May 14, 2019, counsel for both parties developed and filed a Joint Discovery

Plan applicable not only to the similar cases that existed at that time but also to the cases

that were expected to be filed shortly thereafter, such as the present case. (See Mount

Holly Kickboxing LLC v. FranChoice, Inc., Case No. 19-cv-300 (MJD/ECW), Dkt. 24.)

The Joint Discovery Plan provided in relevant part as follows:

       The parties have collectively identified the following factual issues which
       should be common to all cases in ILKB Franchisee Claims- Wave I and
       ILKB Franchisee Claims- Wave II:

                                        ***
       (3) the role of FranChoice and its consultants generally in assisting
           franchisee candidates in their quest for franchise opportunities;

       (4) FranChoice’s guidelines, directions, protocols, and marketing
           representations to franchisee candidates with respect to FranChoice’s role
           and its compliance with any applicable franchise sales laws;

       (5) FranChoice’s procedures in working with franchisee candidates
           generally;

       (6) the basis for FranChoice’s representations regarding their role and
           expertise in assisting franchisee candidates find franchise opportunities;

       (7) the franchisor business of ILKB, LLC;

                                            ***

       With regard to the above common fact issues, the parties agree that there is
       not a need for duplication of discovery efforts. Accordingly, the parties agree
       that[:]

       (a) Plaintiffs in the Mt. Holly Kickboxing case will promptly serve
           documentary discovery on the common factual issues set forth above

                                              2
         CASE 0:19-cv-01417-MJD-ECW Doc. 78 Filed 11/25/20 Page 3 of 22



             which are part of the discovery allowed below under “Additional Joint
             Discovery Issues,” Section 2(b). As with all discovery of common fact
             issues, responses to that discovery may be used in ILKB Franchisee
             Claims- Wave I and ILKB Franchisee Claims –Wave II.

         (b) After sufficient documentary discovery is completed, one 30(b)(6)
             deposition of FranChoice will be conducted regarding the above
             common factual issues in ILKB Franchisee Claims- Wave I and ILKB
             Franchisee Claims- Wave II; and(c)

         After sufficient documentary discovery is completed, one 30(b)(6)
         deposition of non-party ILKB, LLC will be conducted regarding the above
         factual issues in ILKB Franchisee Claims- Wave I and ILKB Franchisee
         Claims- Wave II.

(Id. at 3-4.) Plaintiffs began propounding written discovery in May 2019. (See, e.g., Dkt.

72-1.)

         Subsequently, while the Motion for Partial Dismissal was pending, the Court

issued a Pretrial Scheduling Order in the present matter on September 4, 2019, which set

the following relevant deadlines:

         The parties must commence fact discovery procedures in time to be
         completed on or before July 1, 2020.

                                              ***

         1. Except as otherwise specifically set forth this section, all motions that seek
         to amend the pleadings or to add parties must be filed and served within 30
         days of the Report and Recommendation on the pending motion to
         dismiss.

         2. All motions that seek to amend the pleadings to include punitive damages,
         if applicable, must be filed and served on or before October 1, 2019.

         3. Except as otherwise specifically set forth this section, all non-dispositive
         motions and supporting documents, including those that relate to fact
         discovery, shall be filed and served on or before July 20, 2020.




                                                3
       CASE 0:19-cv-01417-MJD-ECW Doc. 78 Filed 11/25/20 Page 4 of 22



(Dkt. 28 at 2, 4 (emphases in original).) The Report and Recommendation on the partial

motion to dismiss was issued on December 19, 2019 (Dkt. 46), making the deadline to

amend the pleadings January 18, 2020.

      An Amended Pretrial Scheduling Order was issued by the Court on February 5,

2020. (Dkt. 54.) Fact discovery was extended to January 4, 2021. (Id. at 2.)

Otherwise, the relevant deadlines remained the same.

      A Second Amended Scheduling Order was issued on November 10, 2020. (Dkt.

77.) Fact discovery was extended to March 4, 2021. (Id. at 2.) Non-dipositive motions

relating to fact discovery were extended to June 15, 2020. (Id.) Dispositive motions

were extended to June 20, 2021. (Id. at 2.) Otherwise, the relevant deadlines remained

the same. (Id.)

C.    First Motion to Amend to Add Punitive Damages

      Plaintiffs previously filed a timely motion to amend the Complaint to add a claim

for punitive damages. (Dkt. 31.) The only substantive addition to the Complaint was

Count VII seeking punitive damages. This proposed count incorporated the allegations in

the preceding paragraphs and then alleged as follows:

      Defendants deliberately and intentionally disregarded the rights of Plaintiffs
      and disregarded the substantial likelihood of serious injury and damages to
      Plaintiffs by representing that they offered to match Plaintiffs only with
      franchises that Defendants had investigated and vetted; that such franchises
      were of high quality; and that Defendants would provide Plaintiffs with all
      knowledge necessary to make an informed decisions [sic], when, in fact:

             -    Defendants knew that the founder of ILKB, Michael
                  Parrella, had filed for bankruptcy in 2003 and that his
                  discharge had been vacated in 2008; and knew or should
                  have known, in the exercise of reasonable inquiry of
                  Parrella’s bankruptcy consistent with their representations

                                             4
       CASE 0:19-cv-01417-MJD-ECW Doc. 78 Filed 11/25/20 Page 5 of 22



                    to Plaintiffs, that Parrella’s discharge had been revoked for
                    failure to pay federal taxes and that there were two
                    adversary proceedings in the bankruptcy accusing Parrella
                    of fraud and fraudulent transfers.

               -    Defendants failed to perform any serious, systematic or
                    professional due diligence upon ILKB; instead all they did
                    was talk to a few existing franchisees, many of whom did
                    not own the type of ILKB franchise that Plaintiffs were
                    considering buying, and Defendants prepared no report,
                    summary or investigation of ILKB.

               -    Defendants simply took representations of ILKB about the
                    nature of the franchise, including the representations that it
                    was suitable for absentee ownership; that no units had
                    closed; that average ILKB franchisees made revenues and
                    profits at a certain level; and that ILKB did all of the
                    marketing for franchisees, and passed them on to Plaintiffs
                    without checking on them.

               -    Defendants knew that ILKB engaged in blatantly illegal
                    marketing techniques as early as March 2015 and never
                    questioned whether such techniques had ceased, thus
                    exposing Plaintiffs to the high likelihood, if not certainty,
                    that Plaintiffs would be the victims of fraud.

               -    Defendants disregarded complaints and warning signs from
                    ILKB franchisees as the whining of “stupid, selfish and
                    ungrateful franchisees” instead of investigating such
                    complaints and determining whether they were true.

               -    Defendants made specific representations as set forth in the
                    proposed second amended complaint about ILKB without
                    investigating or verifying them, when such representations
                    were false and were known or should have been known to
                    Defendants as false.

(Dkt. 33-2 ¶ 59.)

       On May 6, 2020, the Court granted in part and denied in part the motion, allowing

only the following allegations in support of the proposed Count VII for punitive damages

to be added:


                                                5
        CASE 0:19-cv-01417-MJD-ECW Doc. 78 Filed 11/25/20 Page 6 of 22



       Defendants deliberately and intentionally disregarded the rights of Plaintiffs
       and disregarded the substantial likelihood of serious injury and damages to
       Plaintiffs by representing that they offered to match Plaintiffs only with
       franchises that Defendants had investigated and vetted; that such franchises
       were of high quality; and that Defendants would provide Plaintiffs with all
       knowledge necessary to make an informed decisions [sic], when, in fact:

               -   Defendants made specific representations as set forth above
                   about ILKB without investigating or verifying them, when
                   such representations were false and were known or should
                   have been known to Defendants as false.

       As a result of Defendants’ deliberate disregard of Plaintiffs’ rights, Plaintiffs
       are entitled to punitive damages.

(Dkt. 55 at 21 (alteration in original).) In this regard, the Court allowed Plaintiffs to

claim punitive damages solely regarding the misrepresentations about ILKB that:

       [T]he total investment an ILKB franchisee needed to open for business was
       $200,000; ILKB franchisees break even in three months, with 200 to 225
       members; no ILKB franchise had closed; most franchisees owned four or
       more locations; ILKB has “taken over all marketing”; Johnson would make
       roughly $10,000 per month in profit; and an ILKB franchise could be run by
       absentee owners, all go to the financial viability of an ILKB franchise.

(Id. at 19.)

       As part of its ultimate decision, the Court also found as follows:

       The Court also agrees with Defendants that allegations in the proposed
       amended complaint regarding representations made by Defendants to
       Plaintiffs offering to match them “only with franchises that Defendants had
       investigated” and then not conducting “any serious, systematic or
       professional due diligence upon ILKB” or taking ILKB’s representations at
       face value at most amounts to gross negligence on the part of Defendants as
       to their duty to Plaintiffs. However, the mere showing of negligence, even
       gross negligence, is not sufficient to sustain a claim of punitive damages. See
       Ulrich, 848 F. Supp. at 868. Moreover, there are no allegations, save for the
       alleged illegal marketing (addressed below), that would have given
       Defendants reason not to believe ILKB’s representations so as to create a
       high probability of harm to Plaintiffs.



                                              6
        CASE 0:19-cv-01417-MJD-ECW Doc. 78 Filed 11/25/20 Page 7 of 22



(Id. at 17.) In addition, the Court rejected a claim for punitive damages based on the

assertion that Defendants discounted franchisee’s complaints as the whining of “stupid,

selfish and ungrateful franchisees” because the allegations did not set forth what those

complaints entailed and how they bore on the Defendants’ alleged misconduct with

respect to Plaintiffs so as to find that Defendants’ disregard created a high probability of

harm to Plaintiffs. (Id. at 18.)

       On May 19, 2020, Plaintiffs objected to this Court’s Order on punitive damages.

(Dkt. 56.) No mention was made at this time that another amendment would be

necessary.

       On June 15, 2020, Senior United States District Judge Michael J. Davis affirmed

the Order on punitive damages. (Dkt. 58.)

D.     Motions for Summary Judgment

       In a related matter against FCI involving the same Plaintiffs’ legal counsel, Mount

Holly Kickboxing LLC v. FranChoice, Inc., Case No. 19-cv-300 (MJD/ECW), on April

28, 2020, the plaintiffs in that case moved for summary judgment on their claim under

the North Carolina Deceptive and Unfair Trade Practices Act claim. (See Case No. 19-

cv-300, Dkt. 57.) In their May 19, 2020 opposition, FCI asserted that “while [plaintiffs’]

Complaint mentions some of the website statements, it does not identify them as

misrepresentations—rather they appear to be identified in an effort to establish reliance.

Accordingly, Plaintiffs’ new theory should not be considered.” (Id., Dkt. 86 at 33-34

(citations omitted).)




                                              7
       CASE 0:19-cv-01417-MJD-ECW Doc. 78 Filed 11/25/20 Page 8 of 22



E.     Present Motion to Amend

       On August 17, 2020, Plaintiffs filed the present Motion, which was heard by the

Court on September 11, 2020.

       The present proposed third amended complaint 1 deletes Count VII for punitive

damages in its entirety. It instead proposes to assert a claim for punitive damages under

the fraud and fraud by omission common law claims. (Dkt. 68-2 at 31, 32.) 2

       The crux of the proposed amendments is focused on the alleged

misrepresentations made by Defendants. In the operative Second Amended Complaint, it

appears that Plaintiffs referred to representations made on FCI’s website and its services

and qualifications in terms of Plaintiffs’ reliance on Defendants’ misrepresentations, but

did not assert that they were in of themselves misrepresentations. (Dkt. 63 compare

¶¶ 12, 16, with ¶¶ 18-19.)

       With respect to the representations made to Plaintiffs, proposed amended

paragraphs 12-13 insert modified representations made by Defendants that Johnson read

on FCI’s website: 3


1
        The Court notes that after Plaintiffs filed the present motion to amend, the parties
filed a stipulation to amend the then-operative Amended Complaint to delete allegations
regarding punitive damages that were inadvertently included by Plaintiffs in Count VII,
which had been excluded by the Court. (Dkt. 60.) The Court granted the stipulation to
amend and the operative Second Amended Complaint (Dkt. 63) was filed on July 8,
2020.
2
       Except for depositions, all page numbers refer to the CM/ECF pagination.
3
       The Court notes that the representations made by Cynkar to Plaintiffs regarding
his qualifications and ILKB, as alleged in proposed amended complaint, remain
essentially the same as those in the operative Second Amended Complaint. (Dkt. 68-2 at
20, 21-22.)

                                              8
       CASE 0:19-cv-01417-MJD-ECW Doc. 78 Filed 11/25/20 Page 9 of 22




                                          ***

(Dkt. 68-2 at 20-21.)

       As set forth above, another substantial proposed change deals with the new headers

for two categories of representations: (1) “FCI’s Representations about its Services”, and

(2) “Defendants’ Representations about ILKB.” (Id.)



                                            9
       CASE 0:19-cv-01417-MJD-ECW Doc. 78 Filed 11/25/20 Page 10 of 22



       The remainder of the amendments deal primarily with the falsity of the

representations. While the Second Amended Complaint already asserts that the

representations at issue are false, the proposed amended complaint contains new facts

regarding Defendants’ alleged representations as to the services provided by FCI as stated

on their website and by Cynkar:




(Id. at 25-26.)

                             II.    LEGAL STANDARD

       Plaintiffs’ Motion is generally governed by Rules 15 and 16 of the Federal Rules

of Civil Procedure and Local Rule 16.3 of the Local Rules for the District of Minnesota.




                                           10
       CASE 0:19-cv-01417-MJD-ECW Doc. 78 Filed 11/25/20 Page 11 of 22



A.     Rule 15

       Federal Rule of Civil Procedure 15(a) provides that leave to amend “shall be

freely given when justice so requires.” The determination as to whether to grant leave to

amend is entrusted to the sound discretion of the trial court. See, e.g., Niagara of Wis.

Paper Corp. v. Paper Indus. Union Mgmt. Pension Fund, 800 F.2d 742, 749 (8th Cir.

1986) (citation omitted). The Eighth Circuit has held that “[a]lthough amendment of a

complaint should be allowed liberally to ensure that a case is decided on its merits . . .

there is no absolute right to amend.” Ferguson v. Cape Girardeau Cty., 88 F.3d 647,

650-51 (8th Cir. 1996) (citing Thompson-El v. Jones, 876 F.2d 66, 67 (8th Cir. 1989);

Chesnut v. St. Louis Cty., 656 F.2d 343, 349 (8th Cir. 1981)). Denial of leave to amend

may be justified by “undue delay, bad faith on the part of the moving party, futility of the

amendment or unfair prejudice to the opposing party.” Sanders v. Clemco Indus., 823

F.2d 214, 216 (8th Cir. 1987) (citing Foman v. Davis, 371 U.S. 178, 182 (1962)).

B.     Rule 16

       Under Rule 15(a), leave to amend should be granted liberally, if “justice so

requires.” However, the Eighth Circuit has held that when a party has filed a motion to

amend the complaint after the deadline provided in a court’s pretrial scheduling order,

then the court may properly require, pursuant to Federal Rule of Civil Procedure 16(b),

that good cause be shown for leave to file a pleading that is out of time with that order.

See Freeman v. Busch, 349 F.3d 582, 589 (8th Cir. 2003) (citing In re Milk Prod.

Antitrust Litig., 195 F.3d 430, 437 (8th Cir. 1999)). “If we considered only Rule 15(a)

without regard to Rule 16(b), we would render scheduling orders meaningless and


                                             11
       CASE 0:19-cv-01417-MJD-ECW Doc. 78 Filed 11/25/20 Page 12 of 22



effectively would read Rule 16(b) and its good cause requirement out of the Federal

Rules of Civil Procedure.” In re Milk Prod. Antitrust Litig., 195 F.3d at 437-38 (citation

omitted).

       Scheduling orders pursuant to Rule 16(b)(1) “assure[ ] that at some point both the

parties and the pleadings will be fixed . . . .” Fed. R. Civ. P. 16(b), advisory committee’s

note to 1983 amendment. Moreover, “Rule 16(b) assures that ‘[a] magistrate judge’s

scheduling order ‘is not a frivolous piece of paper, idly entered, which can be cavalierly

disregarded . . . without peril.’” Archer Daniels Midland v. Aon Risk Servs., Inc., 187

F.R.D. 578, 582 (D. Minn. 1999) (quoting Gestetner Corp. v. Case Equip. Co., 108

F.R.D. 138, 141 (D. Me. 1985)). Under Rule 16(b), “[a] schedule may be modified only

for good cause and with the judge’s consent.” Fed. R. Civ. P. 16(b)(4). Similarly, Local

Rule 16.3 requires a party moving to modify a scheduling order to “establish good cause”

for the proposed modification. Further, regarding the timing of when such a motion must

be made, Local Rule 16.3(d) states, “[e]xcept in extraordinary circumstances, before the

passing of a deadline that a party moves to modify, the party must obtain a hearing date

on the party’s motion to modify the scheduling order. The hearing itself may take place

after the deadline.”

       “The primary measure of good cause is the movant’s diligence in attempting to

meet the order’s requirements.” Sherman v. Winco Fireworks, Inc., 532 F.3d 709, 716-17

(8th Cir. 2008) (citing Rahn v. Hawkins, 464 F.3d 813, 822 (8th Cir. 2006)); see also Fed.

R. Civ. P. 16(b), advisory committee’s note to 1983 amendment (“[T]he court may

modify the schedule on a showing of good cause if it cannot reasonably be met despite


                                             12
       CASE 0:19-cv-01417-MJD-ECW Doc. 78 Filed 11/25/20 Page 13 of 22



the diligence of the party seeking the extension.”). “[T]he ‘good cause’ standard [of Rule

16(b)] is an exacting one, for it demands a demonstration that the existing schedule

cannot be reasonably met despite the diligence of the party seeking the extension.”

Scheidecker v. Arvig Enters., 193 F.R.D. 630, 632 (D. Minn. 2000) (citation omitted).

       While the prejudice to the nonmovant resulting from modification of the

scheduling order may also be a relevant factor, generally, the Court will not consider

prejudice if the movant has not been diligent in meeting the scheduling order’s deadlines.

See Bradford v. DANA Corp., 249 F.3d 807, 809 (8th Cir. 2001) (concluding that there

was “no need to explore beyond the first criterion, [diligence,] because the record clearly

demonstrate[d] that Bradford made only minimal efforts to satisfy the [scheduling

order’s] requirements”). In short, Rule 16(b) focuses on “the diligence of the party

seeking to modify a Scheduling Order, as opposed to the litany of unpersuasive excuses,

inclusive or inadvertence and neglect, which commonly undergird an untimely Motion to

Amend.” Scheidecker, 193 F.R.D. at 632 n.1 (citations omitted).

       With these standards in mind, the Court turns to Plaintiffs’ Motion.

                                    III.   ANALYSIS

       Plaintiffs argue that good cause exists to allow what amounts to the fourth

amended complaint on the grounds that the scheduling order called for motions to amend

the pleadings to be brought by January 19, 2020 and Plaintiffs did not depose FCI’s

founder and CEO, Jeff Elgin (“Elgin”) about the representations about FCI’s services

until February 6, 2020. (Dkt. 67 at 16.) Defendants counter that Plaintiffs had already

learned the information that Plaintiffs claimed to have learned from Elgin and Cynkar by


                                            13
       CASE 0:19-cv-01417-MJD-ECW Doc. 78 Filed 11/25/20 Page 14 of 22



November 19, 2019, through FCI’s Rule 30(b)(6) depositions and written discovery.

(Dkt. 71 at 15-21.)

       As a starting point, the Court does not comprehend why Plaintiffs waited until

November to start conducting depositions given the May 2010 Joint Discovery Plan,

supra. While it appears that Defendants did not serve their responses to the May 2019

written discovery until the end of October 2019 (Dkt. 72-1), albeit approximately 2200

pages of documents were produced by Defendants in June of 2019 (Dkt. 72 ¶ 4), it was

incumbent on Plaintiffs to seek relief from the Court if they felt it was necessary to meet

their deadlines to amend the pleading, including those with respect to punitive damages.

       In addition, there is no reason why Plaintiffs could not have previously made the

allegations in paragraph 13 of the proposed amendment or differentiated between the

types of representations—representations regarding Defendants’ services versus

representations regarding ILKB—as they now seek to do. This was information

obviously in the possession of Plaintiffs since the start of this action given that it stems

from Johnson’s own observations and the characterization of his claims. While it is not

entirely clear, it appears that Plaintiffs are arguing that the reason why they could not

allege fraud as to these representations is that they did not have enough evidence to

determine that Defendants’ representations were false for the purposes of the particularity

requirement of Rule 9(b):

       [W]hile Plaintiffs believed that Defendants’ representations about their
       services were misrepresentations, Plaintiffs did not have the evidence to meet
       the pleading requirements of Rule 9(b). Specifically, until it could be
       determined that FranChoice had not (a) pre-screened franchisors for quality
       or safety; (b) examined the record of the franchisor for litigation; or (c) had
       information that should have been provided to Johnson in order to make his

                                              14
       CASE 0:19-cv-01417-MJD-ECW Doc. 78 Filed 11/25/20 Page 15 of 22



       decision. Plaintiffs did not believe they could, in good faith, allege fraud
       consistent with the requirements of Rule 9(b).

(Dkt. 67 at 17.) Plaintiffs claim that only in February 2020 were they able to conduct the

individual deposition of Elgin, where Plaintiffs learned that “that FranChoice had done

no review of ILKB as of the time of Johnson’s purchase; that their 2013 review had done

nothing to ensure any type of ‘safe’ or ‘high-quality’ franchise; and that they had done no

examination or review of ILKB’s litigation record.” (Dkt. 67 at 19.)

       It is difficult to comprehend why Plaintiffs needed to shore up the particularity of

their fraud-related claims for the purposes of Rule 9(b). The amended allegations in

proposed paragraph 13 are not materially different from the original allegations, primarily

using different language from the website or rephrasing the allegations and, more

importantly, now actually characterizing the representations relating to the services

Defendants provided as misrepresentations in their own right, as opposed to the basis of

Plaintiffs’ reliance on Defendants’ representations as it is presently alleged.

       Instead of the proffered reason for the amendments, it appears that this late-

proposed amendment was the result of a tactical decision by Plaintiffs to address the

possible deficiency in their fraud-related claims regarding the extent of the actionable

misrepresentations involved, given the arguments made by FCI in opposition to the

plaintiffs’ motion for partial summary judgement in the earlier related Mount Holly case,

see supra, and to get another bite at the proverbial apple with respect to the extent of

punitive damages, given the Court’s Order denying part of their motion to amend to add

punitive damages. However, such a tactical decision after the expiration of a deadline to

amend does not amount to an extraordinary circumstance to bring the present untimely

                                             15
       CASE 0:19-cv-01417-MJD-ECW Doc. 78 Filed 11/25/20 Page 16 of 22



motion, let alone establish diligence for the purposes of the good cause requirement of

Rule 16. See Morrison Enter., LLC v. Dravo Corp., 638 F.3d 594, 610-11 (8th Cir. 2011)

(affirming district court’s denial of motion for leave to amend on ground that a tactical

choice not to pursue a claim earlier did not show diligence); see also Aviva Sports, Inc. v.

Fingerhut Direct Mktg., Inc., 09-cv-1091 (JNE/JSM), 2010 WL 4193076, at *7 (D. Minn.

Oct. 7, 2010) (“A strategic decision at the beginning of the case to not allege a MUTPA

claim, because Aviva did not believe it had a basis for punitive damages at that time, does

not constitute good cause for seeking the amendment now.”); D. Minn. LR 16.3(d).

       In any event, even to the extent that the knowledge of the fraud needed to be

pleaded with particularity, see Drobnak v. Andersen Corp., 561 F.3d 778, 783-84 (8th

Cir. 2009) (“[W]hen the facts constituting the fraud are peculiarly within the opposing

party’s knowledge . . . such allegations may be pleaded on information and belief.”), the

Court concludes that Plaintiffs had sufficient information regarding the Defendants’

screening process as a set forth in paragraph 23 of the proposed amended complaint as of

November 2019, well prior to the January 2020 motion to amend deadline. Specifically,

during the November 18, 2019 FCI Rule 30(b)(6) deposition, Elgin testified that when

determining whether a franchisor met their “exacting standards,” this determination did

not specifically include looking at a litigation history, although FCI used this factor to

determine whether to refer a franchise, and did include looking at a franchisor’s franchise

disclosure documents (“FDD”) to see if there are were bankruptcies or litigation history,

and, if there were, to ask the franchisor questions about this. (Dkt. 72-1, Ex. G at 49.)

Other factors considered were the period of time that a franchisor was in operation (there


                                             16
       CASE 0:19-cv-01417-MJD-ECW Doc. 78 Filed 11/25/20 Page 17 of 22



was not a minimum amount of time required), whether the franchisees were happy, and

whether there were territories available. (Id. at 50-51, 54.) They also looked to the

franchisor’s financials, as one of the many factors considered. (Id. at 53.) With respect

to FCI screening opportunities, Elgin testified:

       Q.     Okay. This exhibit also refers to “pre-screened as high quality
       franchise businesses.”

              What does “pre-screened” mean?

       A.     We prescreen franchisors, it means basically four things. We review
       their FDD document, we conduct interviews with management executives at
       the franchise company, we conduct interviews with existing franchisees, and
       we either through interviews or through material review will see if they have
       a good communication system, documentation system for their
       communication with prospective franchisees.

(Id. at 55.) FCI’s other Rule 30(b)(6) deponent, Trent Halvorson (“Halvorson”), FCI

Vice-President of Franchise Relations, testified on November 19, 2019 that FCI’s

screening criteria involved looking for “happy franchisees” and talking with several

franchisees, looking at their current sales process, obtaining information from franchisees

as to whether there was strong unit economics, looking at some marketing materials, and

reviewing the FDD. (Dkt. 72-2, Ex. I at 41-49, 53.) In addition, Halverson testified that

FCI did not have in place any sort of standard regarding how long a franchisee would

need to be in business to be included as part of the validation process for onboarding a

franchise like ILKB. (Id. at 116-17.)

       As the screening relates to the FDD, Elgin testified that he “quickly reviewed the

FDD and highlighted a few items” he wanted to talk about with Michael Parrella. (Dkt.

72-1, Ex. G at 56.) Halvorson testified that he focused primarily on items 3 and 20 of an


                                             17
       CASE 0:19-cv-01417-MJD-ECW Doc. 78 Filed 11/25/20 Page 18 of 22



FDD as part of his evaluation. 4 (Dkt. 72-2, Ex. I at 53.) Moreover, as to the FDD, Elgin

testified that the FDD of a franchisor is not reviewed again after the initial “pre-

screening.” (Dkt. 72-1, Ex. G at 56-57.) Elgin also testified that information from its

prescreening does not generally go to its consultants, such as Cynkar, that the FDD is not

provided to the consultants, and that it is not recommended by FCI that the consultant

obtain a copy of the FDD. (Id. at 67.)

       With regard to bankruptcy and litigation history, Halvorson testified in November

2019 that he had reviewed the ILKB 2013 FDD and had read the item disclosing that

Parrella had a bankruptcy in 2003 and that the order of discharge was revoked in January

2008, but did not understand what that meant. (Dkt. 72-2, Ex. I at 61-62.) The only other

inquiry made regarding the bankruptcy was that Halvorson asked Parrella about the

bankruptcy, and Halvorson relied on Parrella’s representation that “its taken care of.”

(Id. at 62.) Halverson also testified that he took the representation in the FDD that there

was no litigation at face value with no further follow-up. (Id. at 68.) He further testified

that the only other time that FCI looked at an FDD for ILKB was when there were

increases in ILKB franchise fees (on two separate occasions). (Id. at 135-36.) Halverson

also noted in conjunction with the increases in franchise fees that FCI received a

commission with respect to a sale of an ILKB franchise. (Id. at 136-37.)

       As set forth above, by November 2019, Plaintiffs had information regarding

Defendants’ screening process or lack thereof, the application of the screening process as



4
       The ILKB 2013 FDD Item 3 related to litigation and Item 20 related to outlets and
franchisee information. (Dkt. 68-2 at 50.)

                                             18
       CASE 0:19-cv-01417-MJD-ECW Doc. 78 Filed 11/25/20 Page 19 of 22



it related to ILKB, FCI’s evaluation of the FDD (including the bankruptcy and litigation

history), and the fact that the FDD was not shared with its agents, such as Cynakar.

       Moreover, the FDDs relied upon by Plaintiffs, the litigation related to ILKB, and

the discharge of Parrella’s bankruptcy were all available to Plaintiffs well before the

January 18, 2020 motion to amend deadline, as the FDDs were produced by November

2019, the bankruptcy discharge had been previously used by Plaintiffs in their initial

motion to amend to add punitive damages in October 2019, and the records were

otherwise publicly available for a period from 2013 through 2017. (See Dkt. 73 ¶¶ 4-5, 7,

13-14.) Indeed, the litigation, the bankruptcy, and Defendants’ lack of due diligence in

discovering this information, given its public availability, are all referenced in the initial

Complaint. (Dkt. 1 ¶ 23.)

       In sum, while some evidence may have been available after the January 18, 2020

cut-off for motions to amend, the key evidence on which Plaintiffs rely was available

months before the motion to amend deadline expired. Consequently, the failure of

Plaintiffs to move to amend for more than half a year (or to seek an extension of time to

amend) demonstrates a lack of diligence incompatible with good cause under Rule 16.

See Moldex Metric, Inc. v. 3M Co., No. CV 14-1821 (JNE/FLN), 2016 WL 845264, at *2

(D. Minn. Mar. 4, 2016) (“Although documents were produced and depositions took

place after July 1, a substantial portion of the evidence on which Moldex Metric relied to

support its second motion was available to it months before July 1. Moldex Metric could

have presented the essence of its second motion to amend to claim punitive damages by

July 1. Its failure to do so reveals a lack of diligence that is incompatible with a finding


                                              19
       CASE 0:19-cv-01417-MJD-ECW Doc. 78 Filed 11/25/20 Page 20 of 22



of good cause.”); see also Aviva, 2010 WL 4193076 at *7 (“[W]hile it is true that the

depositions of Kalleymeyn and Harris were taken shortly before Aviva brought its motion

to amend, it is also uncontroverted that Aviva knew virtually the same facts it learned at

these depositions when it obtained [a declaration] . . . in April 2010 . . . .”).

       Further, any assertion by Plaintiffs in proposed paragraph 28 that they only

learned that FCI knew as of 2015 of alleged illegal marketing activities no earlier than

February 2020 is disingenuous. Plaintiffs do not reference the authority they rely on with

respect to FCI’s knowledge of alleged illegal marketing. As best as this Court can

discern, this allegation is based on a March 31, 2015 email chain between Jeff Elgin and

Scott Ferrari at ILKB regarding issues with video marketing outside of an FDD, which

was produced in Defendants’ first set of discovery responses in June 2019. (Dkt. 72 at ¶

6). Indeed, this email exchange was an exhibit to Plaintiffs’ October 1, 2019, Motion to

Amend the Complaint to include a claim for punitive damages (Dkt. 34-1 at 99-100), and

therefore the evidence needed to make this allegation in good faith was available even

before the October 2019 deadline for motions to amend to assert claims for punitive

damages.

       Even if Plaintiffs first learned of sufficient facts to bring the present proposed

amendments by February 2020 as claimed, that does not explain why Plaintiffs waited

until the middle of August 2020 to file the present Motion with the respect to the scope of

their misrepresentation-related claims or with respect to their claim for punitive




                                               20
       CASE 0:19-cv-01417-MJD-ECW Doc. 78 Filed 11/25/20 Page 21 of 22



damages. 5 Plaintiffs appear try to justify their failure to file the present Motion earlier in

part by pointing to the fact that this Court ruled on their motion to amend to add punitive

damages on May 7, 2020, which Judge Davis affirmed on June 16, 2020. (Dkt. 67 at 17.)

However, even accepting this assertion at face value, considering the expiration of the

motion to amend deadline in January 2020, it was incumbent on Plaintiffs to take steps to

protect their interests and comply with the mandates of the pretrial scheduling order by at

least seeking a motion to extend the deadline to amend the pleadings to sometime after

the Court’s order on punitive damages, similar to what was initially set forth in the initial

Scheduling Order (Dkt. 37) with respect to the motion to amend deadline and the then-

pending Report and Recommendation on Defendants’ partial motion to dismiss. See

AGA Med. Corp. v. W.L. Gore & Assocs., Inc., No. CV 10-3734 (JNE/JSM), 2012 WL

12888665, at *7 (D. Minn. Oct. 5, 2012) (“Even accepting this assertion at face value,

considering that the acquisition had been completed over a year prior to the effective date

of the licenses, it was incumbent on both AGA’s corporate representatives and its

litigation counsel, to take steps to protect the rights of the proposed St. Jude plaintiffs and


5
        Even assuming that Plaintiffs met the good cause requirement, the Court agrees with
Defendants that the proposed amended claim for punitive damages is futile. While Plaintiff
asserts that Defendants knowingly made misrepresentations regarding FCI’s screening
services, including those related to pending litigation (Dkt. 68-2 at 25-26, ¶ 23), these
alleged actions of Defendants on their face only plausibly allege at most what amounts to
gross negligence on the part of Defendants as to their duty to Plaintiff. However, the mere
showing of negligence, even gross negligence, is not sufficient to sustain a claim of
punitive damages. See Ulrich, 848 F. Supp. at 868. Indeed, these allegations are similar
to those previously rejected by the Court in the Plaintiff’s first motion to amend as part of
their proposed Count VII. (See supra at I.C.) Similarly, the Court rejects the assertion of
the viability a punitive damages claim based on knowledge that ILKB’s CEO was calling
franchisees “stupid, self and ungrateful” for the same reasons set forth in this Court’s
previous Order. (See supra at I.C.)

                                              21
       CASE 0:19-cv-01417-MJD-ECW Doc. 78 Filed 11/25/20 Page 22 of 22



comply with the mandates of the pretrial scheduling order, L.R. 16.3 and Rule 16.”).

“This lack of action [by Plaintiffs] may be careless, inadvertent, strategic or due to other

pressing matters, but it does not amount to the requisite due diligence needed to bring the

present motion.” Id. (citing C.H. Robinson Co. v. Zurich Am. Ins. Co., Civ. No. 02–4794

(PAM/RLE), 2004 WL 1765320 at *1 (D. Minn. Aug. 05, 2004), quoting N. Star Mut.

Ins. Co. v. Zurich Ins. Co., 269 F. Supp. 2d 1140, 1144 (D. Minn. 2003)) (“Carelessness

does not excuse dilatoriness and ‘offers no reason for a grant of relief.’”).

       For all of the reasons stated above, Plaintiffs’ Motion is denied.

                                      IV.     ORDER

       Based on the files, records, and proceedings herein, IT IS ORDERED THAT:

Plaintiffs’ Motion to Amend Complaint (Dkt. 65) is DENIED.



DATED: November 25, 2020                                  s/Elizabeth Cowan Wright
                                                          ELIZABETH COWAN WRIGHT
                                                          United States Magistrate Judge




                                             22
